Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.

Status of Claims
Claims 1-15 are currently pending.
Claims 1 and 14 have been amended. 

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered.
Regarding the previously made rejection under 35 USC § 103 and 112 applicant’s arguments against the applied prior art have been considered and are persuasive. 
Regarding the objection to the drawings applicant argues the drawings are sufficient to one of ordinary skill in the art as they would know the missing elements. Examiner disagrees. Applicant’s own arguments point to the lack of description in the prior art regarding a measuring carrier and the related propagation constants. Applicant further argues the differences of the claims and the prior art regarding testing with and without the presence of the DUT, see arguments Page 8. These elements and their 
Furthermore, the requirement for drawings based on 37 CFR 1.83(a) and MPEP 608.02(d) is “Any structural detail that is of sufficient importance to be described should be shown in the drawing.” While it may be well known in the art what types of DUT may be used in this type of invention, when the other elements relating to the use of the DUT are also not properly shown in the drawings, examiner maintains it is not sufficiently shown in the drawing. The claims rely on the relationship between the transmission line cells, the measuring surface, and the device under test. When the measuring surface and the device under test are missing, the figures to not sufficiently show the claimed invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a measuring surface, to which the device under test can be applied” and “an electromagnetic radio-frequency measurement signal which can be injected” These limitations are indefinite as they do not positively recite the necessary elements required to satisfy the claims. The “can” language is interpreted as optional similarly to “may” or “should.” Consider amending to positively recite the limitations without the “can” language. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “device under test,” and the “surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 does not teach or suggest the following limitations in combination with the entirety of claim 1:

Claims 2-15 would also be allowable for their dependence on claim 1.

Conclusion
The following relevant art was found based on the updated search:
Mashikian (7,705,607) teaches measuring dissipation factors and dielectric constants associated with shielded power cable insulation at any number of points or sections along the axial length of the cable. The disclosed methods/systems are also effective in determining localized changes in the resistance and inductance of a cable, i.e., parameters associated with the cable conductor. In essence, the disclosed methods/systems perform what may be termed axial tomography, allowing the dielectric loss or dissipation factor and the dielectric constant of the insulation as well as the resistance and inductance of the cable conductor system to be determined at one or more pre-determined points/sections of the cable along its axis.
Kim (7,973,539) teaches determining a loss tangent of a part. The method includes an operation for providing an apparatus that includes an electrically grounded chamber, a lower electrode disposed within the chamber and connected to a radiofrequency (RF) transmission rod, an electrically grounded upper electrode disposed within the chamber above the lower electrode, and a variable capacitor connected to control transmission of RF power through the RF transmission rod to the lower electrode. The method also includes an operation for setting the variable capacitor to achieve a resonance frequency of the apparatus with the part present between the upper and lower electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         
/GIOVANNI ASTACIO-OQUENDO/               Primary Examiner, Art Unit 2867                                                                                                                                                                                         	3/8/2021